NUMBER 13-10-00278-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                          IN RE JOSEPH WAYNE EL-MUSTAFA


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                      Before Justices Yañez, Rodriguez, and Garza
                           Memorandum Opinion Per Curiam1

        Relator, Joseph Wayne El-Mustafa, pro se, filed a petition for writ of mandamus in

the above cause on May 10, 2010, through which he contends that Rissie Owens and the

Board of Pardons and Paroles for the State of Texas, in their official capacities, have

improperly denied relator “proper parole review due to illegal consideration of information

not contained in his file.”

        This Court's mandamus jurisdiction does not extend to the Board of Pardons and

Paroles. See TEX . GOV'T CODE ANN . § 22.221 (Vernon 2004); see also In re Gilbert, No.



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
09-10-00056-CV, 2010 Tex. App. LEXIS 1550, at *1-2 (Tex. App.–Beaumont Mar. 4, 2010,

orig. proceeding) (per curiam) (mem. op. not designated for publication); In re

Westmoreland, No. 05-09-00944-CV, 2009 Tex. App. LEXIS 6481, at *1-2 (Tex.

App.–Dallas Aug. 20, 2009, orig. proceeding) (per curiam) (mem. op. not designated for

publication); In re Chilton, No. 12-08-00277-CR, 2008 Tex. App. LEXIS 4671, at *1-2 (Tex.

App.–Tyler June 25, 2008, orig. proceeding) (per curiam) (mem. op. not designated for

publication). The issue herein is a purely post-conviction matter that does not implicate the

jurisdiction of this Court. See TEX . GOV’T CODE ANN . § 22.221; see also Bd. of Pardons &

Paroles ex. rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 482-83 (Tex.

Crim. App. 1995).

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that we lack jurisdiction to consider this matter. Accordingly, the petition

for writ of mandamus is DISMISSED FOR WANT OF JURISDICTION. See TEX . R. APP.

P. 52.8(a).

                                                         PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
11th day of May, 2010.




                                              2